—In an action, inter alia, to set aside as fraudulent the assignment of a purchase money mortgage, the third-party defendant Federal Savings Bank appeals (1), as limited by its brief, from so much of an order of the Supreme Court, Westchester County (Cowhey, J.), entered February 18, 1999, as upon, in effect, reargument, adhered to the original determination in an order of the same court entered September 4, 1998, granting its motion to dismiss the complaint pursuant to CPLR 1008 insofar as assertéd against the defendant third-party plaintiff Liberty Savings Bank, FSB., and (2) from an order of the same court, entered July 8, 1999, which denied its motion, in effect, for reargument.
Ordered that the appeal from the order entered February 18, 1999, is dismissed; and it is further,
Ordered that the appeal from the order entered July 8, 1999, is dismissed, as no appeal lies from an order denying reargument; and it is further,
Ordered that the respondent is awarded one bill of costs.
The appeal from the order entered February 18, 1999, must be dismissed on the ground that Federal Savings Bank is not aggrieved thereby (see, CPLR 5511). Ritter, J. P., Santucci, Altman and Schmidt, JJ., concur.